WECHSLER, Judge (dissenting). {24} I respectfully dissent from the majority’s holding that the time limits of Section 52-5-5(C), rather than those of Section 52-5-9(B), apply to the withdrawal of an acceptance based on mistake. {25} The recommended resolution in this case is the equivalent of a compensation order. Norman, 112 N.M. at 621, 817 P.2d at 1263. Section 52-5-9(B)(2) allows a two-year period for review of a compensation order on the basis of mistake. I agree with the special concurrence in Armijo that Section 52-5-5(C) “applies only to a situation where a party has failed to notify the director of acceptance or rejection of the recommendation.” Armijo, 108 N.M. at 286, 771 P.2d at 994 (Apodaca, J., specially concurring). That section merely limits to thirty days the opportunity for a party conclusively bound by a recommended resolution due to the failure to notify the director of a response to a recommendation based on the parties’ excusable neglect to provide the required notification. It does not apply to a mistake which forms the foundation for a compensation order. Norman only forecloses the use of Section 52-5-9(B) when the circumstances of a party failing to provide timely notification under Section 52-5-5(C) apply. Norman, 112 N.M. at 621-22, 817 P.2d at 1263-64. I do not agree that the failure to apply Norman in this case renders Section 52-5-5(C) a nullity because of the limited application of 52-5-5(C) to excusable neglect for failure to provide notification concerning acceptance or rejection of a recommended resolution.